tcmemo_2011_281 united_states tax_court john anthony dominguez petitioner v commissioner of internal revenue respondent docket no 11755-10l filed date john anthony dominguez pro_se derek w kaczmarek for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment we shall grant respondent’s motion 1respondent filed the declaration of settlement officer margaret gaona in support of respondent’s motion for summary_judgment we shall refer collectively to respondent’s motion for summary_judgment and that declaration as respondent’s motion background the record establishes and or the parties do not dispute the following petitioner resided in arizona at the time he filed the petition on date petitioner filed a federal_income_tax tax_return return for his taxable_year return when petitioner filed his return he did not pay the tax due shown in that return on date respondent assessed the tax shown in petitioner’s return on date respondent applied a certain credit against that tax and assessed an addition_to_tax under sec_6651 and interest as provided by law on date respondent assessed an additional addition_to_tax under sec_6651 on date respondent assessed additional interest as provided by law we shall refer to any unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest as provided by law accrued after date as petitioner’s unpaid liability on various dates respondent issued to petitioner notices of balance due with respect to petitioner’s unpaid liability 2all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure on date petitioner filed a return for his taxable_year return when petitioner filed his return he did not pay the tax due shown in that return on date respondent assessed the tax shown in petitioner’s return additions to tax under sec_6651 and and a and interest as provided by law on date respondent applied a certain credit against petitioner’s tax and assessed additional interest as provided by law on date respondent assessed an additional addition_to_tax under sec_6651 and additional interest as provided by law we shall refer to any unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest as provided by law accrued after date as petitioner’s unpaid liability on various dates respondent issued to petitioner notices of balance due with respect to petitioner’s unpaid liability petitioner did not file a tax_return for any of his taxable_year sec_2001 sec_2002 and respondent prepared a substitute for return for each of those years on date respondent issued to petitioner a notice_of_deficiency with respect to his taxable_year sec_2001 sec_2002 and notice_of_deficiency petitioner did not file a petition with the court with respect to that notice of defi- ciency on date respondent assessed tax and additions to tax under sec_6651 and and a as deter- mined in the notice_of_deficiency with respect to each of peti- tioner’s taxable_year sec_2001 sec_2002 and and interest as provided by law on date respondent assessed an addi- tional addition_to_tax under sec_6651 with respect to each of petitioner’s taxable years and and additional interest as provided by law on date respondent applied as a credit against petitioner’s unpaid tax for his taxable_year an overpayment for his taxable_year we shall refer to any unpaid assessed amounts with respect to petitioner’s taxable_year sec_2001 sec_2002 and as well as interest as provided by law accrued after date as petitioner’s unpaid and liabilities on various dates respondent issued to petitioner respective notices of balance due with respect to petitioner’s unpaid and liabilities on date petitioner filed a return for his taxable_year respondent accepted that return as peti- tioner’s amended_return for his taxable_year petitioner’s amended_return when petitioner filed his amended_return he did not pay the tax due shown in that return on date respondent assessed the tax shown in petitioner’s amended_return additions to tax under sec_6651 and and a and interest as provided by law on date respondent assessed an additional addition_to_tax under sec_6651 and additional interest as provided by law we shall refer to any unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest as provided by law accrued after date as petitioner’s unpaid liability on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liability on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s taxable years and on date petitioner timely submitted to respondent form request for a collection_due_process or equivalent_hearing petitioner’s form with respect to the notice_of_intent_to_levy in that form petitioner indicated his disagree- ment with the notice_of_intent_to_levy and requested a hearing with respondent’s appeals_office appeals_office in peti- tioner’s form petitioner stated in pertinent part i would like to propose a different way to pay the money i owe partial payment installment_agreement or offer_in_compromise i hope you can help me with this by letter dated date respondent acknowledged receipt of petitioner’s form that letter stated in pertinent part our records indicate you have not filed the following tax returns to expedite the processing of your request please mail these returns no later than july to expedite the processing of your request please complete the enclosed collection informa- tion statement and return this form in the enve- lope provided no later than july before collection alternatives can be consid- ered you must file all tax returns that are cur- rently due if i have not received your tax_return along with the completed form 433-f by the date shown above i will forward your request to appeals for consideration i have enclosed our records of your income and form_656 offer in com- promise on date the date on which petitioner filed a return for his taxable_year return petitioner submitted to respondent a completed form 433-f collection information state- ment petitioner’s form 433-f petitioner’s form 433-f contained several sections identi- fied as sections a through h in section a of that form peti- tioner indicated that he maintained a savings account that had a balance of dollar_figure and an individual_retirement_plan and that he participated in a profit-sharing arrangement in section c of 3instead of showing the respective balances in petitioner’s individual_retirement_plan and in the profit-sharing_plan in which petitioner participated he stated in section a of form continued petitioner’s form 433-f petitioner indicated that he owned a plymouth voyager valued at dollar_figure in section e of that form petitioner indicated that he was paid weekly and that his then- current year-to-date total income was dollar_figure and that his total income as reported in his return was dollar_figure in section g of petitioner’s form 433-f titled monthly necessary living_expenses petitioner indicated in pertinent part continued 433-f see attached paper the record does not contain the attached paper to which petitioner referred in section a of petitioner’s form 433-f food personal care housing utilities other food dollar_figure rent housekeeping supplies clothing and clothing services personal care products services misc cable internet etc total electric oil gas water trash telephone and or cell phone real_estate_taxes and insurance total dollar_figure child dependent care estimated_tax payments term life_insurance retirement employer required retirement voluntary court-ordered payments see attached paper2 -0- -- transportation medical gas insurance licenses parking maintenance etc public transportation -0- health insurance out-of-pocket health care expense sec_1the amount claimed for gas and other items was not totally legible 2the record does not contain the attached paper to which petitioner referred in section g of petitioner’s form 433-f by letter dated date respondent informed peti- tioner that a representative of the appeals_office would contact him regarding the date and the time of a hearing a settlement officer with the appeals_office settlement officer who was assigned petitioner’s form sent petitioner a letter dated date that letter stated in perti- nent part appeals received your request for a collection_due_process cdp hearing i have scheduled a telephone conference call for you on date pincite a m pacific time this call will be your primary opportunity to discuss with me the reasons you disagree with the collection action and or to discuss alterna- tives to the collection action if this time is not convenient for you the phone number has changed or you would prefer your conference to be held by face-to-face at the appeals_office clos- est to your current residence the school you attend or your place of employment or if you are a business your business address or by correspondence please let me know within fourteen days from the date of this letter by date i will discuss with you if there are any offices that may be more convenient for you eg appeals_office nearest place of employ- ment or school when you contact me during the hearing i must consider whether the irs met all the requirements of any applicable law or administrative proce- dure any nonfrivolous issues you wish to discuss these can include collection alternatives to levy such as full payment of the liability install- ment agreement offer_in_compromise or temporary suspension of collection ac- tion if the action imposes a hardship condition challenges to the appropriateness of collection action spousal defenses when applicable we may also consider whether you owe the amount due but only if you have not other- wise had an opportunity to dispute it with appeals or did not receive a statutory_notice_of_deficiency we will balance the irs’ need for efficient tax collection and your legitimate concern that the collection action be no more intru- sive than necessary for me to consider alternative collection methods such as an installment_agreement or offer_in_compromise you must provide any items listed below in addition you must have filed all federal tax returns required to be filed a completed collection information statement form 433-a for individuals please include the last months of pay and bank statements along with supporting documents to substanti- ate your expenses such as rent and or mort- gage statement proof of vehicle and health insurance utility water gas statements etc offer_in_compromise - if you plan to submit an offer_in_compromise please complete the appropriate forms and submit form_656 and required_payments prior to the hearing by date on date the settlement officer held a tele- phonic conference date conference with petitioner the settlement officer informed petitioner during that conference that she had not received from him form 433-a collection infor- mation statement for wage earners and self-employed individuals form 433-a but that she would be willing to review and con- sider a completed form 433-a if he faxed it to her that day petitioner did not dispute his underlying tax_liability during the date conference instead petitioner indicated during that conference that he wanted to enter into an install- ment agreement with respondent under which he proposed to pay dollar_figure each month on date the settlement officer received by facsimile from petitioner form 433-a and supporting documentation petitioner’s form 433-a petitioner’s form 433-a contained several sections identi- fied as sec_1 through in sec_4 of that form peti- tioner indicated that he maintained a savings account that had a balance of dollar_figure stock investments valued at dollar_figure and a sec_401 plan with respect to which he failed to state a value in sec_3 and of petitioner’s form 433-a peti- tioner provided the responses indicated to the following ques- tions any increase decrease in income anticipated business or personal yes no 15a life_insurance does the individual have life_insurance with a cash_value term life_insurance does not have a cash_value yes no in sec_4 of petitioner’s form 433-a petitioner indi- cated that he owned a plymouth voyager valued at dollar_figure 4although petitioner’s form 433-a contained some of the same information provided in petitioner’s form 433-f it also con- tained additional information discussed below 5in petitioner’s form 433-f petitioner did not indicate that he had stock investments a living room set valued at dollar_figure and a bedroom set valued at dollar_figure in sec_4 of petitioner’s form 433-a petitioner also listed various income items and various living expense items with respect to the income items listed in that section peti- tioner indicated that he had total monthly income of dollar_figure consisting of wages with respect to the expense items listed in sec_4 of petitioner’s form 433-a petitioner indicated that he had total monthly living_expenses of dollar_figure consisting of dollar_figure for food clothing housekeeping supplies and personal care products dollar_figure for housing and utilities dollar_figure for vehicle-operat- ing costs dollar_figure for health insurance dollar_figure for out-of-pocket health care costs and dollar_figure for life_insurance on date the settlement officer reviewed peti- tioner’s form 433-a and supporting documentation the settlement officer determined petitioner’s monthly income and monthly expenses on the basis of petitioner’s earnings statements and guidelines published by the internal_revenue_service irs on national and local living expense standards irs’ national and 6in petitioner’s form 433-f petitioner indicated that his plymouth voyager was valued at dollar_figure and did not indicate that he owned a living room set or a bedroom set 7in petitioner’s form 433-f petitioner indicated that he had dollar_figure of expenses for vehicle-operating costs that he was unsure of the amount that he paid for health insurance and that he had no life_insurance expenses or out-of-pocket health care expenses local standards the settlement officer determined that peti- tioner had dollar_figure of monthly income instead of the dollar_figure that he reported in petitioner’s form 433-a and dollar_figure of monthly expenses instead of the dollar_figure that he reported in that form as a result the settlement officer concluded that the net amount that petitioner had available after paying his monthly expenses petitioner’s monthly net_income was dollar_figure conse- quently she rejected petitioner’s proposed installment_agreement under which he offered to pay only dollar_figure each month on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under 8the settlement officer made the following pertinent entries in the so-called case activity records reviewed and analyzed tp’s 433-a and substantiatiion he provided tp claims his gross_income as dollar_figure but per earnings statements i used ytd from his latest earnings statement of sept which came out to dollar_figure he claimed dollar_figure for housing and utilities which is below the standard allowed dollar_figure operating cost tp claimed dollar_figure but per his earnings statement his auto insurance deducted per pay_period which totaled dollar_figure allowed standard amount since tp didn’t consider the correct amount out of pocket health care allowed standard amount of dollar_figure health insurance tp claimed dollar_figure but per his earnings statement tp actually pays dollar_figure allowed this amount taxes-tp did not indicate an amount per earnings statement tp actually pays dollar_figure allowed this amount life insurance-tp claimed dollar_figure per earnings statement tp pays dollar_figure allowed this amount his total disposable income is dollar_figure per his calcu- lations his disposable income is dollar_figure reproduced literally 9the settlement officer referred to petitioner’s monthly net_income as total disposable income sec_6320 and or notice_of_determination with respect to petitioner’s taxable years and that notice stated in pertinent part we have determined that the final notice-- notice_of_intent_to_levy was appropriate under the circumstances the notice_of_determination included an attachment that stated in pertinent part summary and recommendation taxpayers requested a collection_due_process cdp hearing with appeals under internal_revenue_code irc sec_6330 following receipt of the final notice notice_of_intent_to_levy and notice of your right to a hearing the levy enforcement action proposed is the appropriate action in this case for reasons stated below brief background you filed a request for a collection_due_process cdp hearing under sec_6330 following receipt of a lt11 final notice_of_intent_to_levy and notice of your right to a hearing the final notice_of_intent_to_levy was issued for unpaid income_tax for periods ending date date date date date date and date on date pincite a m pacific time the scheduled date and time of your hearing the assigned settlement officer called to conduct a telephonic hearing with you as you had not requested a face-to- face hearing discussion and analysis during the hearing the settlement officer informed you that the irs had met the legal and administrative procedures for the proposing levy action the settle- ment officer explained to you what was requested in the contact letter and asked you if you had form 433-a because she had not received it prior to the hearing she explained in order for her to consider a collection alternative the 433-a would need to be complete and earnings statements and expenses would need to be faxed to her by close of business that day you faxed in the 433-a with supporting documenta- tion on july the settlement officer reviewed and analyzed the 433-a and substantiation you provided based on form 433-a you claimed your gross monthly income as dollar_figure she based your gross monthly income as dollar_figure using the ytd year-to-date amount of dollar_figure divided by since the last statement you provided was for september you claimed dollar_figure for housing and utilities which is below the standard allowed dollar_figure for operating cost you claimed dollar_figure but per your earnings statement you have your auto insur- ance deducted per pay_period which totaled dollar_figure the standard amount of dollar_figure was allowed since you did not your auto insurance in the amount you claimed for out of pocket health care the standard amount of dollar_figure was allowed for health insurance you claimed dollar_figure but per your earnings statement you actually pay dollar_figure allowed this amount for taxes you did not indicate an amount based on your earnings statement you actually pay dollar_figure therefore this amount was allowed for life_insurance you claimed dollar_figure per earnings statement you pay dollar_figure therefore this amount was allowed your total disposable income is dollar_figure based on the analysis of the information you provided you proposed a payment amount of dollar_figure per month which is too low with your disposable income after expenses reflecting dollar_figure since your payment proposal was too low we were unable to explore any collection alternative other than full payment the final notice notice_of_intent_to_levy is sustained and your case will be returned to the compliance de- partment for the next appropriate action verification of legal and procedural requirements appeals has obtained verification from the irs office collecting the tax that the re- quirements of any applicable law regulation or administrative procedure with respect to the proposed levy have been met computer records indicate that the notice_and_demand notice_of_intent_to_levy and notice of a right to a collection_due_process_hearing were issued assessment was properly made per sec_6201 for each tax and period listed on the cdp_notice the notice_and_demand for payment letter was mailed to the taxpayer’s last_known_address within days of the assessment as required by sec_6303 there was a balance due when the cdp levy notice was issued there is no offer-in-compromise or install- ment agreement pending or currently in ef- fect there is also no pending innocent spouse request there is no pending bankruptcy case nor did the taxpayer have a pending bankruptcy case at the time the cdp_notice was sent u s c sec_362 prior involvement the appeals employee had no prior involvement with respect to the specific tax periods either in appeals or compliance collection statute verification the collection statute has been suspended the collec- tion period allowed by statute to collect these taxes has been suspended by the appropriate computer codes for the tax periods at issue collection followed all legal and procedural require- ments and the actions taken or proposed were appropri- ate under the circumstances issues raised by the taxpayer on your cdp request form you marked the box requesting the collection alternative of an installment_agreement and offer_in_compromise you stated the reason for your cdp request was because you wanted to propose a different way to pay the money you owe such as a partial payment installment_agreement or offer_in_compromise you hoped we could help you with this you were provided an opportunity to present a collec- tion alternative as a resolution to any further collec- tion action on your cdp request you indicated you were interested in an offer_in_compromise there- fore you were asked to provide form_656 offer_in_compromise since your payment proposal was too low we were unable to explore any collection alternative other than full payment the final notice notice_of_intent_to_levy is sus- tained collection alternatives offered by taxpayer you requested the collection alternative of an install- ment agreement or an offer_in_compromise challenges to the existence of amount of liability you did not dispute your liability you raised no other issues balancing of need for efficient collection with tax- payer concern that the collection action be no more intrusive than necessary we balanced the competing interests in finding the proposed levy appropriate on your request for a cdp hearing you offered a collection alternative in the form of installment_agreement ia or offer in compro- mise during your hearing you proposed a payment amount of dollar_figure per month for an installment_agreement as a resolution to the proposed levy after the hear- ing you submitted the form 433-a collection informa- tion statement and supporting documents to substantiate your income to the settlement officer on date your proposed collection alternatives were not accepted for the following reason s review of your financial information reflects your disposable income after expenses to be dollar_figure you did not submit form_656 offer in compro- mise because we were unable to accept your collection alter- natives the levy balances the need for efficient collection with your concern that any collection action be no more intrusive than necessary reproduced literally on date petitioner filed the petition commencing this case in the petition petitioner alleged she settlement officer states i made dollar_figure a month an after everything is paid i still have dollar_figure a month left this is not so i underestimated the housing utilities below standard irs’ national and local standards i claimed dollar_figure on auto insurance when i really paid dollar_figure health care i claimed dollar_figure when i really paid dollar_figure based on my earnings statement i actually payed dollar_figure in taxes for life insur- ance i claimed dollar_figure when i paid dollar_figure i just did not know what all i could claim an how much but there is no way that i would still have dollar_figure left at the end of the month i wish i did would it be possi- ble to make a monthly payment of dollar_figure a month just asking reproduced literally discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir petitioner does not dispute the existence or the amount of petitioner’s unpaid liability petitioner’s unpaid liability and petitioner’s unpaid liability in addition petitioner did not file a petition with the court with respect to the notice_of_deficiency for petitioner’s taxable_year sec_2001 sec_2002 and where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 although not altogether clear it appears that petitioner is suggesting in the petition that there is a genuine issue of material fact regarding the amount of petitioner’s monthly expensesdollar_figure in the petition petitioner alleged that the monthly amounts that he claimed in petitioner’s form 433-a for automobile insurance health insurance life_insurance and taxes should be revised to dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner fails to acknowledge that in determining petitioner’s monthly expenses the settlement officer allowed petitioner the respec- 10petitioner does not challenge the settlement officer’s determination of his monthly income tive amounts of monthly expenses for automobile insurance health insurance life_insurance and taxes that he alleged in the petition petitioner also alleged in the petition that because the monthly amount ie dollar_figure that he paid for housing and utili- ties is below the monthly amount for such expenses allowed in the irs’ national and local standards ie dollar_figure he should be allowed that higher monthly amount in determining his total monthly expenses even if petitioner were allowed dollar_figure as the monthly amount for housing and utility expenses his monthly expenses would total dollar_figure thus petitioner’s monthly net_income would total dollar_figure and not dollar_figure as determined by the settlement officer nonetheless monthly net_income of dollar_figure is well above the dollar_figure each month that petitioner offered to pay under a proposed installment_agreement in order to satisfy the respective liabilities at issue we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motiondollar_figure 11although we ordered petitioner to file a response to respondent’s motion petitioner failed to do so the only filings that petitioner made in this case are the petition and the request for place of trial the party opposing summary_judgment must set forth specific facts that show a genuine issue of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in making the determinations in the notice_of_determination with respect to petitioner’s taxable years and we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
